Citation Nr: 0814720	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in October 1996.  The appellant is 
the veteran's surviving widow.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the appellant's claim of entitlement to DIC 
benefits based on the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for the death of the veteran 
as a result of hospitalization or medical or surgical 
treatment or examination by the VA.  She perfected a timely 
appeal to that decision.  

On February 16, 2006, the appellant testified before a 
Veterans Law Judge at the Board in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
files.  After certification of the case to the Board, the 
appellant's representative submitted medical literature and 
letters from the appellant.  In December 2006, the veteran's 
representative waived initial RO consideration of this 
evidence on behalf of the appellant.  See 38 C.F.R. 
§ 20.1304(c) (2007).  

In January 2007, the Board remanded the case to the RO for 
procedural development.  Following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
January 2008.  



FINDINGS OF FACT

On March 15, 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew her appeal as to the issue 
of entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, concerning the claim of entitlement to DIC 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151, have been met; therefore, 
the Board does not have jurisdiction to consider the merits 
of that claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2007).  

By a rating decision in August 2003, the RO denied the 
appellant's claim of entitlement to DIC benefits for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  The appellant perfected an appeal of the 
above decision by filing a substantive appeal (VA Form 9) in 
December 2004.  In a statement, dated in March 2008, the 
appellant indicated that she no longer wished to pursue her 
claim of entitlement to DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  

Thus, the Board finds that the appellant withdrew her appeal 
as to the issue of entitlement to DIC benefits for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.  Hence, there remains no allegation of errors of fact 
or law for appellate consideration on that issue.  Therefore, 
the provisions of the Veterans Claims Assistance Act (VCAA) 
are not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim of 
entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151; as such, 
that issue is dismissed.  


ORDER

The appeal as to the claim of to DIC benefits for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


